Citation Nr: 0502640	
Decision Date: 02/03/05    Archive Date: 02/15/05	

DOCKET NO.  95-09 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for thrombophlebitis of 
the lower extremities. 

2.  Entitlement to service connection pursuant to the 
provisions of 38 U.S.C.A. § 1151 for bilateral amputation of 
the lower extremities as a result of VA treatment.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1961 to August 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Wichita, Kansas, that denied entitlement to the benefits 
sought.

The case was most recently before the Board in February 2004 
at which time it was remanded for further development.  

The appeal is once again remanded to the RO by way of the 
Appeals Management Center in Washington, D.C.  VA will notify 
the veteran should further action be required.


REMAND

In a lengthy argument dated July 2004, the veteran's 
accredited representative asserted that the supplemental 
statement of the case dated in May 2004 failed to comply with 
the requirements of recent case law regarding notification 
and development of claims.  

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 C.F.R. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

A VCAA notice, as required by 38 C.F.R. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, as argued by the representative, the 
RO did not provide the veteran with notice of the 
requirements of the VCAA prior to the initial decision on the 
claim by the RO.

The representative also argues that the requirements with 
respect to the content of the VCAA notice have not been met 
in the case.  VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the Board agrees with the representative that 
the standards set by recent case law have not been met with 
regard to VCAA compliance.  

The Board also notes that there are conflicting opinions as 
to the etiology of the veteran's thrombophlebitis that need 
to be reconciled.

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:

1.  VA must ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, VA 
should ensure that the notification 
requirements set forth in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) are 
fully complied with and satisfied.  This 
includes notifying the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
the claimant is expected to provide.  The 
veteran should be asked to provide any 
evidence in his possession that pertains 
to the claim.  

2.  The claims folder should be referred 
to a physician knowledgeable in vascular 
disorders.  He or she should be asked to 
review the entire claims folder and 
express an opinion as to whether it is at 
least as likely as not that the 
thrombophlebitis of the veteran's lower 
extremities is related to his active 
service.  Reference should be made to the 
conflicting opinions that are already of 
record.  The complete rationale for any 
opinion expressed by the physician is 
requested.

3.  Following the aforementioned 
development, the RO should review and 
readjudicate the claims on appeal.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  This must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  An appropriate period 
of time should be allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




